



 
VIAVI SOLUTIONS INC.
 
2003 EQUITY INCENTIVE PLAN
 
(Restated effective as of November 15, 2017)
 
1. Establishment and Purpose of the Plan. The purpose of this Plan is to provide
incentives to attract, retain and motivate eligible persons whose present and
potential contributions are important to the success of the Company by offering
them an opportunity to participate in the Company’s future performance. The Plan
was initially established as the JDS Uniphase Corporation 2003 Equity Incentive
Plan effective as of November 6, 2003 and has subsequently been amended a number
of times. In connection with the spin-off of Lumentum Holdings, Inc. from the
Company on August 1, 2015, and the related renaming of JDS Uniphase Corporation
as Viavi Solutions Inc., the Plan was amended and restated in its entirety as
the Viavi Solutions Inc. 2003 Equity Incentive Plan and certain adjustments were
made to the number of Shares reserved for issuance under the Plan and subject to
outstanding Awards granted under the Plan. On November 15, 2017 (the
“Restatement Effective Date”), the Plan was amended and restated, to among other
things: (i) increase the number of Shares reserved under the Plan; (ii) set a
limit on the total value of equity and cash compensation that may be paid to
each Non-Employee Director during each fiscal year; (iii) provide that Awards
granted under the Plan after the Restatement Effective Date will have a minimum
one-year vesting period from the date of grant, subject to certain limited
exceptions; and (iv) provide that any dividends or Dividend Equivalent Rights
credited with respect to an Award will be paid or distributed only if, when and
to the extent the Shares underlying the Award vest.
2.    Definitions. As used herein, the following definitions shall apply:
(a)    “Administrator” means the Board or any of the Committees appointed to
administer the Plan.
(b)    “Affiliate” and “Associate” shall have the respective meanings ascribed
to such terms in Rule 12b-2 promulgated under the Exchange Act.
(c)    “Applicable Laws” means the legal requirements relating to the Plan and
the Awards under applicable provisions of federal securities laws, state
corporate and securities laws, the Code, the rules of any applicable stock
exchange or national market system, and the rules of any non-U.S. jurisdiction
applicable to Awards granted to residents therein.
(d)    “Assumed” means that pursuant to a Corporate Transaction either (i) the
Award is expressly affirmed by the Company or (ii) the contractual obligations
represented by the Award are expressly assumed (and not simply by operation of
law) by the successor entity or its Parent in connection with the Corporate
Transaction with appropriate adjustments to the number and type of securities of
the successor entity or its Parent subject to the Award and the exercise or
purchase price thereof which preserves the compensation element of the Award
existing at the time of the Corporate Transaction as determined in accordance
with the instruments evidencing the agreement to assume the Award.
(e)    “Award” means the grant of an Option, SAR, Dividend Equivalent Right,
Restricted Stock, Restricted Stock Unit, Performance Unit, Performance Share, or
other right or benefit under the Plan.
(f)    “Award Agreement” means the written agreement evidencing the grant of an
Award executed by the Company and the Grantee, including any amendments thereto.
(g)    “Board” means the Board of Directors of the Company.
(h)    “Cause” means, with respect to the termination by the Company or a
Related Entity of the Grantee’s Continuous Active Service, that such termination
is for “Cause” as such term is expressly defined in a then-effective written
agreement between the Grantee and the Company or such Related Entity, or in the
absence of such then-effective written agreement and definition, is based on, in
the determination of the Administrator, the Grantee’s: (i) performance of any
act or failure to perform any act in bad faith and to the detriment of the
Company or a Related Entity; (ii) dishonesty, intentional misconduct, material
violation of any applicable Company or Related Entity policy, or material breach
of any agreement with


1



--------------------------------------------------------------------------------





the Company or a Related Entity; or (iii) commission of a crime involving
dishonesty, breach of trust, or physical or emotional harm to any person.
(i)    “Change in Control” means a change in ownership or control of the Company
effected through either of the following transactions:
(i)    the direct or indirect acquisition by any person or related group of
persons (other than an acquisition from or by the Company or by a
Company-sponsored employee benefit plan or by a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Company) of beneficial ownership (within the meaning of Rule 13d-3 of the
Exchange Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders which a
majority of the Continuing Directors who are not Affiliates or Associates of the
offeror do not recommend such stockholders accept, or
(ii)    a change in the composition of the Board over a period of thirty-six
(36) months or less such that a majority of the Board members (rounded up to the
next whole number) ceases, by reason of one or more contested elections for
Board membership, to be comprised of individuals who are Continuing Directors.
(j)    “Code” means the Internal Revenue Code of 1986, as amended.
(k)    “Committee” means any committee composed of members of the Board
appointed by the Board to administer the Plan.
(l)    “Common Stock” means the common stock of the Company.
(m)    “Company” means Viavi Solutions Inc., a Delaware corporation, formerly
known as JDS Uniphase Corporation.
(n)    “Consultant” means any person (other than an Employee or a Director,
solely with respect to rendering services in such person’s capacity as a
Director) who is engaged by the Company or any Related Entity to render
consulting or advisory services to the Company or such Related Entity.
(o)    “Continuing Directors” means members of the Board who either (i) have
been Board members continuously for a period of at least thirty-six (36) months
or (ii) have been Board members for less than thirty-six (36) months and were
elected or nominated for election as Board members by at least a majority of the
Board members described in clause (i) who were still in office at the time such
election or nomination was approved by the Board.
(p)    “Continuous Active Service” means that the provision of services to the
Company or a Related Entity in any capacity of Employee, Director or Consultant
is not interrupted or terminated. In jurisdictions requiring notice in advance
of an effective termination as an Employee, Director or Consultant, Continuous
Active Service shall be deemed terminated upon the actual cessation of providing
services to the Company or a Related Entity notwithstanding any required notice
period that must be fulfilled before a termination as an Employee, Director or
Consultant can be effective under Applicable Laws. Continuous Active Service
shall not be considered interrupted in the case of (i) any approved leave of
absence, (ii) transfers among the Company, any Related Entity, or any successor,
in any capacity of Employee, Director or Consultant, or (iii) any change in
status as long as the individual remains in the service of the Company or a
Related Entity in any capacity of Employee, Director or Consultant (except as
otherwise provided in the Award Agreement). An approved leave of absence shall
include sick leave, military leave, or any other authorized personal leave. For
purposes of each Incentive Stock Option granted under the Plan, if such leave
exceeds ninety (90) days, and reemployment upon expiration of such leave is not
guaranteed by statute or contract, then the Incentive Stock Option shall be
treated as a Non-Qualified Stock Option on the day three (3) months and one (1)
day following the expiration of such ninety (90) day period.
(q)    “Corporate Transaction” means any of the following transactions:
(i)    a merger or consolidation in which the Company is not the surviving
entity, except for a transaction the principal purpose of which is to change the
state in which the Company is incorporated;
(ii)    the sale, transfer or other disposition of all or substantially all of
the assets of the Company;


2



--------------------------------------------------------------------------------





(iii)    the complete liquidation or dissolution of the Company;
(iv)    any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but in which
securities possessing more than forty percent (40%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or
persons different from those who held such securities immediately prior to such
merger or the initial transaction culminating in such merger but excluding any
such transaction or series of related transactions that the Administrator
determines shall not be a Corporate Transaction; or
(v)    acquisition in a single or series of related transactions by any person
or related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.
(r)    “Covered Employee” means an Employee who is a “covered employee” under
Section 162(m)(3) of the Code.
(s)    “Director” means a member of the Board or the board of directors of any
Related Entity.
(t)    “Disability” means as defined under the long-term disability policy of
the Company or the Related Entity to which the Grantee provides services
regardless of whether the Grantee is covered by such policy. If the Company or
the Related Entity to which the Grantee provides service does not have a
long-term disability plan in place, “Disability” means that a Grantee is unable
to carry out the responsibilities and functions of the position held by the
Grantee by reason of any medically determinable physical or mental impairment
for a period of not less than ninety (90) consecutive days. A Grantee will not
be considered to have incurred a Disability unless he or she furnishes proof of
such impairment sufficient to satisfy the Administrator in its discretion.
(u)    “Dividend Equivalent Right” means a right entitling the Grantee to
compensation measured by dividends paid with respect to Common Stock.
(v)    “Employee” means any person, including an Officer or Director, who is in
the employ of the Company or any Related Entity, subject to the control and
direction of the Company or any Related Entity as to both the work to be
performed and the manner and method of performance. The payment of a director’s
fee by the Company or a Related Entity shall not be sufficient to constitute
“employment” by the Company.
(w)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(x)     “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i)    If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation The Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the date of determination
(or, if no closing sales price or closing bid was reported on that date, as
applicable, on the last trading date such closing sales price or closing bid was
reported), as reported in The Wall Street Journal or such other source as the
Administrator deems reliable;
(ii)    If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or
(iii)    In the absence of an established market for the Common Stock of the
type described in (i) and (ii), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.


3



--------------------------------------------------------------------------------





(y)    “Full Value Award” means the grant of Restricted Stock, Restricted Stock
Units, Performance Units or Performance Shares under the Plan with a per share
or unit purchase price lower than 100% of Fair Market Value on the date of
grant.
(z)    “Grantee” means an Employee, Director or Consultant who receives an Award
under the Plan.
(aa)    “Immediate Family” means any child, stepchild, grandchild, parent,
stepparent, grandparent, spouse, former spouse, sibling, niece, nephew,
mother-in-law, father-in-law, son-in law, daughter-in-law, brother-in-law, or
sister-in-law, including adoptive relationships, any person sharing the
Grantee’s household (other than a tenant or employee), a trust in which these
persons (or the Grantee) have more than fifty percent (50%) of the beneficial
interest, a foundation in which these persons (or the Grantee) control the
management of assets, and any other entity in which these persons (or the
Grantee) own more than fifty percent (50%) of the voting interests.
(bb)     “Incentive Stock Option” means an Option intended to qualify as an
incentive stock option within the meaning of Section 422 of the Code.
(cc)    “Non-Employee Director” means a Director who is not an Employee.
(dd)    “Non-Qualified Stock Option” means an Option not intended to qualify as
an Incentive Stock Option.
(ee)    “Officer” means a person who is an officer of the Company or a Related
Entity within the meaning of Section 16 of the Exchange Act and the rules and
regulations promulgated thereunder.
(ff)    “Option” means an option to purchase Shares pursuant to an Award
Agreement granted under the Plan.
(gg)    “Parent” means a “parent corporation”, whether now or hereafter
existing, as defined in Section 424(e) of the Code.
(hh)    “Performance-Based Compensation” means compensation qualifying as
“performance-based compensation” under Section 162(m) of the Code.
(ii)    “Performance Shares” means Shares or an Award denominated in Shares
which may be earned in whole or in part upon attainment of performance criteria
established by the Administrator.
(jj)    “Performance Units” means an Award which may be earned in whole or in
part based upon attainment of performance criteria established by the
Administrator and which may be settled for cash, Shares or other securities or a
combination of cash, Shares or other securities as established by the
Administrator.
(kk)    “Plan” means this 2003 Equity Incentive Plan.
(ll)    Related Entity” means any Parent or Subsidiary of the Company and any
business, corporation, partnership, limited liability company or other entity in
which the Company or a Parent or a Subsidiary of the Company holds a substantial
ownership interest, directly or indirectly.
(mm)    “Replaced” means that pursuant to a Corporate Transaction the Award is
replaced with a comparable stock award or a cash incentive program of the
Company, the successor entity (if applicable) or Parent of either of them which
preserves the compensation element of such Award existing at the time of the
Corporate Transaction and provides for subsequent payout in accordance with the
same (or a more favorable) vesting schedule applicable to such Award. The
determination of Award comparability shall be made by the Administrator and its
determination shall be final, binding and conclusive.
(nn)    “Restricted Stock” means Shares issued under the Plan to the Grantee for
such consideration, if any, and subject to such restrictions on transfer, rights
of first refusal, repurchase provisions, forfeiture provisions, and other terms
and conditions as established by the Administrator.
(oo)    “Restricted Stock Unit” means a grant of a right to receive in cash or
stock, as established by the Administrator, the market value of one Share.
(pp)    “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor thereto.


4



--------------------------------------------------------------------------------





(qq)    “SAR” means a stock appreciation right entitling the Grantee to Shares
or cash compensation, as established by the Administrator, measured by
appreciation in the value of Common Stock.
(rr)    “Share” means a share of the Common Stock.
(ss)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
3.    Stock Subject to the Plan.
(a)    Effective as of the Restatement Effective Date, subject to the provisions
of Section 10 below, the maximum aggregate number of Shares which may be issued
pursuant to all Awards (including Incentive Stock Options) shall be equal to the
sum of (i) the number of Shares that were available for the future grant of
Awards as of the Restatement Effective, (ii) 4,000,000 new Shares, (iii) the
number of Shares subject to Awards outstanding under the Plan as of the
Restatement Effective Date, (iv) the number of unallocated Shares remaining
available for the grant of new awards under the Company’s 2005 Acquisition
Equity Incentive Plan (“Acquisition Plan”) as of the Restatement Date, and (v)
the number of Shares subject to outstanding stock awards granted under the
Acquisition Plan that on or after Restatement Date would have otherwise been
available for reissuance under the Acquisition Plan. The Shares to be issued
pursuant to Awards may be authorized, but unissued, or reacquired Common Stock.
(b)    Any Shares subject to Awards will be counted against the numerical limits
of this Section 3 as one Share for every one Share subject thereto. To the
extent that a Share that was subject to an Award that counted as 1.5 Shares
against the Plan reserve prior to the Restatement Date is recycled back into the
Plan under the next paragraph of this Section 3, the Plan will be credited with
1.5 Shares.
(c)    Any Shares covered by an Award (or portion of an Award) which is
forfeited, canceled or expires (whether voluntarily or involuntarily) shall be
deemed not to have been issued for purposes of determining the maximum aggregate
number of Shares which may be issued under the Plan. Shares that actually have
been issued under the Plan pursuant to an Award shall not be returned to the
Plan and shall not become available for future issuance under the Plan, except
that if unvested Shares are forfeited, or repurchased by the Company at the
lower of their original purchase price or their Fair Market Value at the time of
repurchase, such Shares shall become available for future grant under the Plan.
With respect to Options and SARs, the gross number of Shares subject to the
Award will cease to be available under the Plan (whether or not the Award is net
settled for a lesser number of Shares, or if Shares are utilized to exercise
such an Award). In addition, if Shares are withheld to pay any withholding taxes
applicable to an Award, then the gross number of Shares subject to such Award
will cease to be available under the Plan.
4.    Administration of the Plan.
(a)    Plan Administrator.
(i)    Administration with Respect to Directors and Officers. With respect to
grants of Awards to Directors or Employees who are also Officers or Directors of
the Company, the Plan shall be administered by (A) the Board or (B) a Committee
designated by the Board, which Committee shall be constituted in such a manner
as to satisfy the Applicable Laws and to permit such grants and related
transactions under the Plan to be exempt from Section 16(b) of the Exchange Act
in accordance with Rule 16b-3. Once appointed, such Committee shall continue to
serve in its designated capacity until otherwise directed by the Board.
(ii)    Administration With Respect to Consultants and Other Employees. With
respect to grants of Awards to Employees or Consultants who are neither
Directors nor Officers of the Company, the Plan shall be administered by (A) the
Board or (B) a Committee designated by the Board, which Committee shall be
constituted in such a manner as to satisfy the Applicable Laws. Once appointed,
such Committee shall continue to serve in its designated capacity until
otherwise directed by the Board. The Board may authorize one or more Officers to
grant such Awards and may limit such authority as the Board determines from time
to time.
(iii)    Administration With Respect to Covered Employees. Notwithstanding the
foregoing, grants of Awards to any Covered Employee intended to qualify as
Performance-Based Compensation shall be made only by a


5



--------------------------------------------------------------------------------





Committee (or subcommittee of a Committee) which is comprised solely of two or
more Directors eligible to serve on a committee making Awards qualifying as
Performance-Based Compensation. In the case of such Awards granted to Covered
Employees, references to the “Administrator” or to a “Committee” shall be deemed
to be references to such Committee or subcommittee.
(iv)    Administration Errors. In the event an Award is granted in a manner
inconsistent with the provisions of this subsection (a), such Award shall be
presumptively valid as of its grant date to the extent permitted by the
Applicable Laws.
(b)    Powers of the Administrator. Subject to Applicable Laws and the
provisions of the Plan (including any other powers given to the Administrator
hereunder), and except as otherwise provided by the Board, the Administrator
shall have the authority, in its discretion:
(i)    to select the Employees, Directors and Consultants to whom Awards may be
granted from time to time hereunder;
(ii)    to determine whether and to what extent Awards are granted hereunder;
(iii)    to determine the number of Shares or the amount of other consideration
to be covered by each Award granted hereunder;
(iv)    to approve forms of Award Agreements for use under the Plan;
(v)    to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder;
(vi)    to amend the terms of any outstanding Award granted under the Plan,
provided that (A) any amendment that would adversely affect the Grantee’s rights
under an outstanding Award shall not be made without the Grantee’s written
consent, (B) the reduction of the exercise price of any Option or SAR awarded
under the Plan shall be subject to stockholder approval and (C) canceling or
“buying-out” an Option or SAR at a time when its exercise price exceeds the Fair
Market Value of the underlying Shares, in exchange for cash, another Option,
SAR, Restricted Stock, Restricted Stock Unit, or other Award shall be subject to
stockholder approval, unless the cancellation and exchange occurs in connection
with a Corporate Transaction;
(vii)    to construe and interpret the terms of the Plan and Awards, including
without limitation, any notice of Award or Award Agreement, granted pursuant to
the Plan;
(viii)    to establish additional terms, conditions, rules or procedures to
accommodate the rules or laws of applicable non-U.S. jurisdictions and to afford
Grantees favorable treatment under such rules or laws; provided, however, that
no Award shall be granted under any such additional terms, conditions, rules or
procedures with terms or conditions which are inconsistent with the provisions
of the Plan; and
(ix)    to take such other action, not inconsistent with the terms of the Plan,
as the Administrator deems appropriate.
(c)    Minimum Vesting Requirements. Notwithstanding any provision of the Plan
to the contrary, all Awards granted under the Plan after the Restatement
Effective Date shall have a minimum vesting period of one-year measured from the
date of grant; provided, however, that up to 5% of the Shares available for
future distribution under this Plan as of the Restatement Effective Date may be
granted without such minimum vesting requirement. Nothing in this Section 4(c)
shall limit the Company's ability to grant Awards that contain rights to
accelerated vesting on a termination of employment or service (or to otherwise
accelerate vesting), or limit any rights to accelerated vesting in connection
with a Corporate Transaction.
(d)    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or as Officers or Employees of the Company
or a Related Entity, members of the Board and any Officers or Employees of the
Company or a Related Entity to whom authority to act for the Board, the
Administrator or the Company is delegated shall be defended and indemnified by
the Company to the extent permitted by law on an after-tax basis against all


6



--------------------------------------------------------------------------------





reasonable expenses, including attorneys’ fees, actually and necessarily
incurred in connection with the defense of any claim, investigation, action,
suit or proceeding, or in connection with any appeal therein, to which they or
any of them may be a party by reason of any action taken or failure to act under
or in connection with the Plan, or any Award granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by the Company) or paid by them in satisfaction of a judgment in any such claim,
investigation, action, suit or proceeding, except in relation to matters as to
which it shall be adjudged in such claim, investigation, action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct; provided, however, that within thirty (30) days after
the institution of such claim, investigation, action, suit or proceeding, such
person shall offer to the Company, in writing, the opportunity at the Company’s
expense to handle and defend the same.
5.    Eligibility. Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants. Incentive Stock Options may be granted
only to Employees of the Company or a Parent or a Subsidiary of the Company. An
Employee, Director or Consultant who has been granted an Award may, if otherwise
eligible, be granted additional Awards. Awards may be granted to such Employees,
Directors or Consultants who are residing in non-U.S. jurisdictions as the
Administrator may determine from time to time.
6.    Terms and Conditions of Awards.
(a)    Type of Awards. The Administrator is authorized under the Plan to award
any type of arrangement to an Employee, Director or Consultant that is not
inconsistent with the provisions of the Plan and that by its terms involves or
might involve the issuance of (i) Shares, (ii) cash or (iii) an Option, a SAR,
or similar right with a fixed or variable price related to the Fair Market Value
of the Shares and with an exercise or conversion privilege related to the
passage of time, the occurrence of one or more events, or the satisfaction of
performance criteria or other conditions. Such Awards include, without
limitation, Options, SARs, Restricted Stock, Restricted Stock Units, Dividend
Equivalent Rights, Performance Units or Performance Shares, and an Award may
consist of one such security or benefit, or two (2) or more of them in any
combination or alternative.
(b)    Designation of Award. Each Award shall be designated in the Award
Agreement. In the case of an Option, the Option shall be designated as either an
Incentive Stock Option or a Non-Qualified Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of Shares
subject to Options designated as Incentive Stock Options which become
exercisable for the first time by a Grantee during any calendar year (under all
plans of the Company or any Parent or Subsidiary of the Company) exceeds
$100,000, such excess Options, to the extent of the Shares covered thereby in
excess of the foregoing limitation, shall be treated as Non-Qualified Stock
Options. For this purpose, Incentive Stock Options shall be taken into account
in the order in which they were granted, and the Fair Market Value of the Shares
shall be determined as of the grant date of the relevant Option.
(c)    Conditions of Award. Subject to the terms of the Plan, the Administrator
shall determine the provisions, terms, and conditions of each Award including,
but not limited to, the Award vesting schedule, repurchase provisions, rights of
first refusal, forfeiture provisions, form of payment (cash, Shares, or other
consideration) upon settlement of the Award, payment contingencies, and
satisfaction of any performance criteria. The performance criteria established
by the Administrator may be based on any one of, or combination of, the
following: (i) increase in share price, (ii) earnings per share, (iii) total
stockholder return, (iv) operating margin, (v) gross margin, (vi) return on
equity, (vii) return on assets, (viii) return on investment, (ix) operating
income, (x) net operating income, (xi) pre-tax profit, (xii) cash flow, (xiii)
revenue, (xiv) expenses, (xv) earnings before interest, taxes and depreciation,
(xvi) economic value added, (xvii) market share, (xviii) personal management
objectives, and (xix) other measures of performance selected by the
Administrator. Partial achievement of the specified criteria may result in a
payment or vesting corresponding to the degree of achievement as specified in
the Award Agreement. The Administrator may provide at the time of grant for the
adjustment of the performance criteria applicable to Performance-Based
Compensation to include or exclude any objectively determinable components of
such performance criteria.
(d)    Dividends and Dividend Equivalent Rights. The Administrator in its sole
discretion may credit to each holder of an Award, in the form of Dividend
Equivalent Rights or otherwise, an amount equal to the value of all dividends
and other distributions (whether in cash, Shares or other property) paid or
distributed by the Company on the equivalent number of Shares; provided,
however, that such holder will not be paid any dividends or other distributions
(or any related


7



--------------------------------------------------------------------------------





earnings or interest on such dividends or distributions, if the Administrator in
its sole discretion provides for such payments) unless and until the underlying
Award vests. The value of dividends or other distributions (or any related
earnings or interest, if applicable) payable with respect to Awards that do not
vest shall be forfeited.
(e)    Acquisitions and Other Transactions. The Administrator may issue Awards
under the Plan in settlement, assumption or substitution for, outstanding awards
or obligations to grant future awards in connection with the Company or a
Related Entity acquiring another entity, an interest in another entity or an
additional interest in a Related Entity whether by merger, stock purchase, asset
purchase or other form of transaction.
(f)    Deferral of Award Payment. The Administrator may establish one or more
programs under the Plan to permit selected Grantees the opportunity to elect to
defer receipt of consideration upon exercise of an Award, satisfaction of
performance criteria, or other event that absent the election would entitle the
Grantee to payment or receipt of Shares or other consideration under an Award.
The Administrator may establish the election procedures, the timing of such
elections, the mechanisms for payments of, and accrual of interest or other
earnings, if any, on amounts, Shares or other consideration so deferred, and
such other terms, conditions, rules and procedures that the Administrator deems
advisable for the administration of any such deferral program.
(g)    Separate Programs. The Administrator may establish one or more separate
programs under the Plan for the purpose of issuing particular forms of Awards to
one or more classes of Grantees on such terms and conditions as determined by
the Administrator from time to time.
(h)     Individual Limitations on Awards. The maximum number of Shares with
respect to which Awards may be granted to any Grantee in any fiscal year of the
Company shall be 1,790,200 Shares. In connection with a Grantee’s (i)
commencement of Continuous Active Service or (ii) first promotion in any fiscal
year of the Company prior to the Restatement Effective Date, a Grantee may be
granted Awards for up to an additional 1,790,200 Shares which shall not count
against the limit set forth in the preceding sentence. The foregoing limitations
shall be adjusted proportionately in connection with any change in the Company’s
capitalization pursuant to Section 10, below. To the extent required by Section
162(m) of the Code or the regulations thereunder, in applying the foregoing
limitations with respect to a Grantee, if any Awards are canceled, the canceled
Awards shall continue to count against the maximum number of Shares with respect
to which Awards may be granted to the Grantee. For this purpose, the repricing
of an Option (or in the case of a SAR, the base amount on which the stock
appreciation is calculated is reduced to reflect a reduction in the Fair Market
Value of the Common Stock) shall be treated as the cancellation of the existing
Option or SAR and the grant of a new Option or SAR. If the vesting or receipt of
Shares under the Award is deferred to a later date, any amount (whether
denominated in Shares or cash) paid in addition to the original number of Shares
subject to the Award will not be treated as an increase in the number of Shares
subject to the Award if the additional amount is based either on a reasonable
rate of interest or on one or more predetermined actual investments such that
the amount payable by the Company at the later date will be based on the actual
rate of return of a specific investment (including any decrease as well as any
increase in the value of an investment).
(i)    Limitations on Awards to Non-Employee Directors. Notwithstanding any
other provision of the Plan to the contrary, the maximum value of Awards granted
under the Plan during a fiscal year of the Company to a Non-Employee Director
for services on the Board, taken together with any cash fees paid by the Company
to such Non-Employee Director during such fiscal year for services on the Board,
shall not exceed $1,000,000 in total value (calculating the value of any such
Awards based on the grant date fair value of such Awards under applicable
financial accounting standards), including for this purpose the value of any
Awards that are received in lieu of payment of all or a portion of his or her
regular annual retainer or other similar cash based payments. For the avoidance
of doubt, neither Awards granted or compensation paid to a Non-Employee Director
for services as an Employee or Consultant nor any amounts paid to a Non-Employee
Director as a reimbursement of an expense shall count against the foregoing
limitation.
(j)    Early Exercise. The Award Agreement may, but need not, include a
provision whereby the Grantee may elect at any time while an Employee, Director
or Consultant to exercise any part or all of the Award prior to full vesting of
the Award. Any unvested Shares received pursuant to such exercise may be subject
to a repurchase right in favor of the Company or a Related Entity or to any
other restriction the Administrator determines to be appropriate.
(k)    Term of Award. The term of each Award shall be the term stated in the
Award Agreement, provided, however, that the term of an Award shall be no more
than eight (8) years from the date of grant thereof. However, in the case


8



--------------------------------------------------------------------------------





of an Incentive Stock Option granted to a Grantee who, at the time the Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the term of the Incentive Stock Option shall be five (5) years from the
date of grant thereof or such shorter term as may be provided in the Award
Agreement.
(l)    Transferability of Awards. Incentive Stock Options may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution and may be exercised,
during the lifetime of the Grantee, only by the Grantee. Other Awards shall be
transferable by will and by the laws of descent and distribution, and during the
lifetime of the Grantee, by gift or pursuant to a domestic relations order to
members of the Grantee’s Immediate Family to the extent and in the manner
determined by the Administrator. Notwithstanding the foregoing, the Grantee may
designate a beneficiary of the Grantee’s Award in the event of the Grantee’s
death on a beneficiary designation form provided by the Administrator.
(m)    Time of Granting Awards. The date of grant of an Award shall for all
purposes be the date on which the Administrator makes the determination to grant
such Award, or such later date as is determined by the Administrator.
7.    Award Exercise or Purchase Price, Consideration and Taxes.
(a)    Exercise or Purchase Price. The exercise or purchase price, if any, for
an Award shall be as follows:
(i)    In the case of an Incentive Stock Option:
(A)    granted to an Employee who, at the time of the grant of such Incentive
Stock Option owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary of the
Company, the per Share exercise price shall be not less than one hundred ten
percent (110%) of the Fair Market Value per Share on the date of grant; or
(B)    granted to any Employee other than an Employee described in the preceding
paragraph, the per Share exercise price shall be not less than one hundred
percent (100%) of the Fair Market Value per Share on the date of grant.
(ii)    In the case of a Non-Qualified Stock Option, the per Share exercise
price shall be not less than one hundred percent (100%) of the Fair Market Value
per Share on the date of grant.
(iii)    In the case of a SAR, the base amount on which the stock appreciation
is calculated shall be not less than one hundred percent (100%) of the Fair
Market Value per Share on the date of grant.
(iv)    In the case of Awards intended to qualify as Performance-Based
Compensation, the exercise or purchase price, if any, shall be not less than one
hundred percent (100%) of the Fair Market Value per Share on the date of grant.
(v)    In the case of other Awards, such price as is determined by the
Administrator.
(vi)    Notwithstanding the foregoing provisions of this Section 7(a), in the
case of an Award issued pursuant to Section 6(d) above, the exercise or purchase
price for the Award shall be determined in accordance with the provisions of the
relevant instrument evidencing the agreement to issue such Award.
(b)    Consideration. Subject to Applicable Laws, the consideration to be paid
for the Shares to be issued upon exercise or purchase of an Award including the
method of payment, shall be determined by the Administrator (and, in the case of
an Incentive Stock Option, shall be determined at the time of grant). In
addition to any other types of consideration the Administrator may determine,
the Administrator is authorized to accept as consideration for Shares issued
under the Plan the following, provided that the portion of the consideration
equal to the par value of the Shares must be paid in cash or other legal
consideration permitted by the Delaware General Corporation Law:
(i)    cash;
(ii)    check;


9



--------------------------------------------------------------------------------





(iii)    surrender of Shares or delivery of a properly executed form of
attestation of ownership of Shares as the Administrator may require (including
withholding of Shares otherwise deliverable upon exercise of the Award) which
have a Fair Market Value on the date of surrender or attestation equal to the
aggregate exercise price of the Shares as to which said Award shall be
exercised, provided, however, that Shares acquired under the Plan or any other
equity compensation plan or agreement of the Company must have been held by the
Grantee for a period of more than six (6) months;
(iv)    with respect to Options, payment through a broker-dealer sale and
remittance procedure pursuant to which the Grantee (A) shall provide written
instructions to a Company designated brokerage firm to effect the immediate sale
of some or all of the purchased Shares and remit to the Company sufficient funds
to cover the aggregate exercise price payable for the purchased Shares and (B)
shall provide written directives to the Company to deliver the certificates for
the purchased Shares directly to such brokerage firm in order to complete the
sale transaction; or
(v)    any combination of the foregoing methods of payment.
(c)    Taxes. No Shares shall be delivered under the Plan to any Grantee or
other person until such Grantee or other person has made arrangements acceptable
to the Administrator for the satisfaction of any non-U.S., federal, state, or
local income and employment tax withholding obligations, including, without
limitation, obligations incident to the receipt of Shares or the disqualifying
disposition of Shares received on exercise of an Incentive Stock Option. Upon
exercise of an Award the Company shall withhold or collect from Grantee an
amount sufficient to satisfy such tax obligations.
8.    Exercise of Award.
(a)    Procedure for Exercise; Rights as a Stockholder.
(i)    Any Award granted hereunder shall be exercisable at such times and under
such conditions as determined by the Administrator under the terms of the Plan
and specified in the Award Agreement.
(ii)    An Award shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the Award
by the person entitled to exercise the Award and full payment for the Shares
with respect to which the Award is exercised, including, to the extent selected,
use of the broker-dealer sale and remittance procedure to pay the purchase price
as provided in Section 7(b)(iv).
(b)    Exercise of Award Following Termination of Continuous Active Service.
(i)    An Award may not be exercised after the termination date of such Award
set forth in the Award Agreement and may be exercised following the termination
of a Grantee’s Continuous Active Service only to the extent provided in the
Award Agreement.
(ii)    Where the Award Agreement permits a Grantee to exercise an Award
following the termination of the Grantee’s Continuous Active Service for a
specified period, the Award shall terminate to the extent not exercised on the
last day of the specified period or the last day of the original term of the
Award, whichever occurs first.
(iii)    Any Award designated as an Incentive Stock Option to the extent not
exercised within the time permitted by law for the exercise of Incentive Stock
Options following the termination of a Grantee’s Continuous Active Service shall
convert automatically to a Non-Qualified Stock Option and thereafter shall be
exercisable as such to the extent exercisable by its terms for the period
specified in the Award Agreement.
9.    Conditions Upon Issuance of Shares.
(a)    Shares shall not be issued pursuant to the exercise of an Award unless
the exercise of such Award and the issuance and delivery of such Shares pursuant
thereto shall comply with all Applicable Laws, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.
(b)    As a condition to the exercise of an Award, the Company may require the
person exercising such Award to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and


10



--------------------------------------------------------------------------------





without any present intention to sell or distribute such Shares if, in the
opinion of counsel for the Company, such a representation is required by any
Applicable Laws.
10.    Adjustments Upon Changes in Capitalization. Subject to any required
action by the stockholders of the Company, the number of Shares covered by each
outstanding Award, and the number of Shares which have been authorized for
issuance under the Plan but as to which no Awards have yet been granted or which
have been returned to the Plan, the exercise or purchase price of each such
outstanding Award, the maximum number of Shares with respect to which Awards may
be granted to any Grantee in any fiscal year of the Company, as well as any
other terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued Shares resulting from a stock split, reverse stock split, stock dividend,
combination or reclassification of the Shares, or similar transaction affecting
the Shares, (ii) any other increase or decrease in the number of issued Shares
effected without receipt of consideration by the Company, or (iii) as the
Administrator may determine in its discretion, any other transaction with
respect to Common Stock including a corporate merger, consolidation, acquisition
of property or stock, separation (including a spin-off or other distribution of
stock or property), reorganization, liquidation (whether partial or complete) or
any similar transaction; provided, however that conversion of any convertible
securities of the Company shall not be deemed to have been “effected without
receipt of consideration.” Such adjustment shall be made by the Administrator
and the Administrator’s determination shall be final, binding and conclusive.
Except as the Administrator determines, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason hereof shall be made with respect to,
the number or price of Shares subject to an Award.
11.    Corporate Transactions.
(a)    Termination of Award to Extent Not Assumed in Corporate Transaction.
Effective upon the consummation of a Corporate Transaction, all outstanding
Awards under the Plan shall terminate. However, all such Awards shall not
terminate to the extent they are Assumed in connection with the Corporate
Transaction.
(b)    Acceleration of Award Upon Corporate Transaction. Except as provided
otherwise in an individual Award Agreement, in the event of a Corporate
Transaction, for the portion of each Award that is neither Assumed nor Replaced,
such portion of the Award shall automatically become fully vested and
exercisable and be released from any repurchase or forfeiture rights (other than
repurchase rights exercisable at fair market value) for all of the Shares at the
time represented by such portion of the Award, immediately prior to the
specified effective date of such Corporate Transaction.
(c)    Effect of Acceleration on Incentive Stock Options. Any Incentive Stock
Option accelerated under this Section 11 in connection with a Corporate
Transaction shall remain exercisable as an Incentive Stock Option under the Code
only to the extent the $100,000 dollar limitation of Section 422(d) of the Code
is not exceeded. To the extent such dollar limitation is exceeded, the excess
Options shall be treated as Non-Qualified Stock Options.
12.    Effective Date and Term of Plan. The Plan originally became effective
upon its approval by the stockholders of the Company. The Plan, as amended and
restated, shall become effective upon its approval by the stockholders of the
Company. It shall continue in effect for a term of ten (10) years from the date
of such approval unless sooner terminated. Subject to Applicable Laws, Awards
may be granted under the Plan upon its becoming effective.
13.    Amendment, Suspension or Termination of the Plan.
(a)    The Board may at any time amend, suspend or terminate the Plan; provided,
however, that no such amendment shall be made without the approval of the
Company’s stockholders to the extent such approval is required by Applicable
Laws, or if such amendment would change any of the provisions of Section
4(b)(vi) or this Section 13(a). Notwithstanding any other provision of the Plan
to the contrary, the Board may, in its sole and absolute discretion and without
the consent of any participant, amend the Plan or any Award Agreement, to take
effect retroactively or otherwise, as it deems necessary or advisable for the
purpose of conforming the Plan or such Award Agreement to any present or future
law, regulation or rule applicable to the Plan, including, but not limited to,
Section 409A of the Code.
(b)    No Award may be granted during any suspension of the Plan or after
termination of the Plan.


11



--------------------------------------------------------------------------------





(c)    No suspension or termination of the Plan (including termination of the
Plan under Section 12, above) shall adversely affect any rights under Awards
already granted to a Grantee.
14.    Reservation of Shares.
(a)    The Company, during the term of the Plan, will at all times reserve and
keep available such number of Shares as shall be sufficient to satisfy the
requirements of the Plan.
(b)    The inability of the Company to obtain authority from any regulatory body
having jurisdiction, which authority is deemed by the Company’s counsel to be
necessary to the lawful issuance and sale of any Shares hereunder, shall relieve
the Company of any liability in respect of the failure to issue or sell such
Shares as to which such requisite authority shall not have been obtained.
15.     No Effect on Terms of Employment/Consulting Relationship. The Plan shall
not confer upon any Grantee any right with respect to the Grantee’s Continuous
Active Service, nor shall it interfere in any way with his or her right or the
right of the Company or any Related Entity to terminate the Grantee’s Continuous
Active Service at any time, with or without Cause, and with or without notice.
The ability of the Company or any Related Entity to terminate the employment of
a Grantee who is employed at will is in no way affected by its determination
that the Grantee’s Continuous Active Service has been terminated for Cause for
the purposes of this Plan.
16.    No Effect on Retirement and Other Benefit Plans. Except as specifically
provided in a retirement or other benefit plan of the Company or a Related
Entity, Awards shall not be deemed compensation for purposes of computing
benefits or contributions under any retirement plan of the Company or a Related
Entity, and shall not affect any benefits under any other benefit plan of any
kind or any benefit plan subsequently instituted under which the availability or
amount of benefits is related to level of compensation. The Plan is not a
“Retirement Plan” or “Welfare Plan” under the Employee Retirement Income
Security Act of 1974, as amended.
17.    Unfunded Obligation. Grantees shall have the status of general unsecured
creditors of the Company. Any amounts payable to Grantees pursuant to the Plan
shall be unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. Neither the Company nor any Related Entity shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations. The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder. Any investments or the creation or maintenance of any trust or any
Grantee account shall not create or constitute a trust or fiduciary relationship
between the Administrator, the Company or any Related Entity and a Grantee, or
otherwise create any vested or beneficial interest in any Grantee or the
Grantee’s creditors in any assets of the Company or a Related Entity. The
Grantees shall have no claim against the Company or any Related Entity for any
changes in the value of any assets that may be invested or reinvested by the
Company with respect to the Plan.




12

